—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 24, 1993, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The sole reason the Board reopened its prior decision was to determine if there had been compliance with the procedural safeguards delineated in the consent judgment of Municipal Labor Comm. v Sitkin (79 Civ 5899, 1983 WL 44294 [SD NY]). Having found no substantial procedural violations, the Board adhered to its prior decision disqualifying claimant from receiving unemployment insurance benefits due to misconduct. On this appeal, claimant attempts to reargue the merits of her case in addition to arguing that she did not receive a fair hearing. Her procedural arguments are unavailing and we note that the underlying merits of her claim were never at issue in the Board’s reconsideration. The Board’s decision should therefore be upheld.
Mercure, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.